Case: 1:20-cr-00750 Document #: 39-3 Filed: 12/10/20 Page 1 of 1 PagelD #:288

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

UNITED STATES OF AMERICA

Vv. Case No.: 1:20-cr-00750

MARKO NIKOLIC Honorable Mag. Judge Susan B. Cox

AFFIDAVIT

I, Steven Knight (Affiant), depose and states as follows:

1.

2.

Iam a licensed attorney in the State of Illinois since 1990 and currently in good standing;
On October 31, 2020, I met with Jeff Sarkin the landlord of Marko Nikolic at 13791 NW 19"
Avenue, Unit 8, in Opa-locka, Florida which is the leased apartment of Marko Nikolic;

He allowed me to enter the residence and photograph the apartment;

I took a total of 22 photographs of said residence (now submitted in Motion to Reconsider, as
Defendant’s Group Exhibit 1) and the photographs show it was a fully furnished unit. This
unit includes a laundry area, bathroom, living room, kitchen, and bedroom. Also depicted in
the photographs was mail that had been recently sent to Mr. Nikolic.

Furthermore, I reviewed Government’s Exhibit A which are the five (5) photographs

submitted at the detention hearing. Photographs 3 and 4 do not depict the interior of Unit 8.

Steven Knight

re
C

SUBSCRIBED AND, SWORN TO

Now, me a ay of December, 2020.
Notary ublic

   
 

OFFICIAL SEAL
CARMEN CARRANZA
NOTARY PUBLIC - STATE OF ILLINOIS
MY COMMISSION EXPIRES:09/14/21

 
